           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

WALLACE T. ROBINSON
ADC #169328                                                  PLAINTIFF

v.                         No. 5:19-cv-10-DPM-JJV

STRAUGN, Warden, Cummins Unit;
WENDY KELLEY, Director, ADC Central
Office; WILSON, Nurse, Cummins Unit;
MERRIL, Nurse, Cummins Unit; and
ST ARKS, Captain, Cummins Unit                          DEFENDANTS

                                 ORDER
     1. On    de    novo    review,   the   Court   adopts   the   partial
recommendation, NQ 5, as modified and overrules Robinson's
objections, NQ 9.     FED. R. CIV. P. 72(b)(3).       The modification:
Robinson didn't object to Starks' s dismissal.        But for screening
purposes, his complaint states a conspiracy claim against Straugn and
Starks.   E.g., S.L. ex rel. Lenderman v. St. Louis Metropolitan Police
Department Board of Police Commissioners, 725 F.3d 843, 850-52 (8th Cir.
2013). He alleges that Straugn and Starks conspired to deprive him of
his right to bring this § 1983 suit, and that one of the alleged
coconspirators committed an overt act-namely, Straugn's transferring
him to another unit. It's still fuzzy whether that act was in furtherance
of the alleged Straugn-Starks conspiracy or whether it was independent
of that conspiracy.         But liberally construing the complaint, the
conspiracy claim is sufficient for screening purposes.
      2. The Court adopts the remainder of the recommendation.
Robinson's claims against Kelley are dismissed without prejudice for
failure to state a claim.
      3. If Robinson wants to pursue a failure-to-train claim against
Kelley or equal-protection and failure-to-protect claims against the
proposed Doe defendant, then he must request permission to amend
his complaint.     NQ 9.    But as it stands now, his complaint doesn't
include enough facts to support those claims.
      So Ordered.


                                    D .P. Marshalf Jr.
                                    United States District Judge




                                     -2-
